[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE WITHDRAWAL OF ACTIONS
Plaintiff, E. I. Constructors, Inc., general contractor herein, brought this action against the following for foreclosure of a mechanic's lien:
(1) Ray A. Dahman, claimed owner of the property involved.
(2) Connecticut National Bank, Trustee, alleged holder of a prior mortgage, and
(3) against the following alleged mechanic's lienors: Berlin Steel Construction Co.,; Lovermi Building Company; and Allied Rawal, Inc., and
(4) against defendant William Coons Landscaping, Inc., alleged mechanic's lienor and cross-complainant.
Said cause came by intermediate action to a hearing on April 16, 1991 and to a hearing on April 30, 1991, as on record more fully is shown (see transcript attached and made a part hereof), when it appeared the active issues remaining related to the complaint of plaintiff, E. I. Constructors, Inc., and to the cross-complaint of William Coons Landscaping, Inc., and that said parties had come to a settlement of said issues and the matter was CT Page 5423 continued to give opportunity to carry out said settlement.
Said cause thence came to June 18, 1991 when there was duly filed the joint withdrawal of actions of said E. I. Constructors, Inc. and William Coons Landscaping, Inc., which is approved and accepted as disposing of all remaining issues, effective as of June 18, 1991
Transcript of hearing of April 10, 1991 is attached hereto and made a part hereof.
PHILIP R. PASTORE STATE TRIAL REFEREE